Exhibit 10.30

LOGO [g93348image001.jpg]

 

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

 

  DEC 3, 2007 OUR L/C NO.:       TPTS-262982

 

TO:   APPLICANT: SEI LIQUID ASSET TRUST PRIME   SEI INVESTMENTS COMPANY
OBLIGATION FUND   1 FREEDOM VALLEY DRIVE ATTN: KARL DASHER   OAKS, PA 19456 1
FREEDOM VALLEY DRIVE   OAKS, PA 19456  

WE HAVE ESTABLISHED OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR AS
DETAILED HEREIN SUBJECT TO ISP98

 

DOCUMENTARY CREDIT NUMBER:    TPTS-262982 FURTHER IDENTIFICATION:    ISSUE DATE
OF ISSUE:    DECEMBER 3, 2007 BENEFICIARY:    SEI LIQUID ASSET TRUST PRIME   
OBLIGATION FUND    ATTN: KARL DASHER    1 FREEDOM VALLEY DRIVE    OAKS, PA 19456
APPLICANT:    SEI INVESTMENTS COMPANY    1 FREEDOM VALLEY DRIVE    OAKS, PA
19456 DATE AND PLACE OF EXPIRY:    DECEMBER 2, 2008    AT OUR COUNTER
DOCUMENTARY CREDIT AMOUNT:    USD1,500,000.00 AVAILABLE WITH:    JPMORGAN CHASE
BANK, N.A.    BY PAYMENT

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ADDITIONAL 12 MONTH PERIODS FROM THE

 

153731 Lashonda R. Wilson   Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g93348image001.jpg]

 

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

 

  DEC 3, 2007 OUR L/C NO.:       TPTS-262982

PRESENT OR EACH FUTURE EXPIRATION DATE, UNLESS AT LEAST 30 DAYS PRIOR TO THE
CURRENT EXPIRY DATE WE SEND NOTICE IN WRITING TO YOU VIA SWIFT, TELEX, OR HAND
DELIVERY AT THE ABOVE ADDRESS, THAT WE ELECT NOT TO AUTOMATICALLY EXTEND THIS
LETTER OF CREDIT FOR ANY ADDITIONAL PERIOD. UPON SUCH NOTICE TO YOU, YOU MAY
DRAW ON US AT SIGHT FOR AN AMOUNT NOT TO EXCEED THE BALANCE REMAINING IN THIS
LETTER OF CREDIT WITHIN THE THEN-APPLICABLE EXPIRY DATE, BY YOUR SWIFT OR
PRESENTATION OF YOUR DRAFT AND DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF YOUR
OFFICIALS READING EXACTLY AS FOLLOWS :

THE AMOUNT OF THIS DRAWING USD                     UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NUMBER TPTS-262982 REPRESENTS FUNDS DUE US AS WE HAVE
RECEIVED NOTICE FROM JPMORGAN CHASE BANK, N.A. OF THEIR DECISION NOT TO
AUTOMATICALLY EXTEND LETTER OF CREDIT NUMBER TPTS-262982 AND THE UNDERLYING
OBLIGATION REMAINS OUTSTANDING.

IN THE EVENT THIS LETTER OF CREDIT IS SUBSEQUENTLY AMENDED BY US TO RESCIND A
NOTICE OF NON-EXTENSION AND TO EXTEND THE EXPIRY DATE HEREOF TO A FUTURE DATE,
SUCH EXTENSION SHALL BE FOR THAT SINGLE PERIOD ONLY AND THIS LETTER OF CREDIT
WILL NOT BE SUBJECT TO ANY FUTURE AUTOMATIC EXTENSIONS UNLESS AN AUTOMATIC
EXTENSION PROVISION IS EXPRESSLY INCORPORATED INTO SUCH AMENDMENT.

ADDITIONAL DETAILS:

THIS LETTER OF CREDIT IS AVAILABLE WITH JPMORGAN CHASE BANK, N.A. AGAINST
PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON JPMORGAN CHASE BANK, N.A., WHEN
ACCOMPANIED BY THE DOCUMENTS INDICATED HEREIN.

BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS READING
AS FOLLOWS:

“THE AMOUNT OF THIS DRAWING USD                     UNDER JPMORGAN CHASE BANK,
N.A. LETTER OF CREDIT NO. TPTS-262982 REPRESENTS FUNDS DUE AND PAYABLE TO US AS
SEI INVESTMENTS COMPANY HAS FAILED TO PAY A REQUIRED CONTRIBUTION AMOUNT AS
REQUIRED BY THE CAPITAL SUPPORT AGREEMENT BETWEEN SEI INVESTMENTS COMPANY AND
SEI LIQUID ASSET TRUST PRIME OBLIGATION FUND.”

MULTIPLE DRAWINGS ARE ALLOWED.

 

153731 Lashonda R. Wilson   Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g93348image001.jpg]

 

JPMorgan Chase Bank, N.A.

c/o JPMorgan Treasury Services

Global Trade Services

10420 Highland Manor Drive

Tampa, FL 33610

 

  DEC 3, 2007 OUR L/C NO.:       TPTS-262982

PAYMENT WILL BE EFFECTED IN IMMEDIATELY AVAILABLE FUNDS BY THE NEXT BUSINESS DAY
UPON RECEIPT OF PRESENTATION OF DOCUMENTS IN COMPLIANCE WITH THE LETTER OF
CREDIT TERMS AT OUR ADDRESS SPECIFIED BELOW.

ALL CORRESPONDENCE AND ANY DRAWINGS HEREUNDER ARE TO BE DIRECTED TO:

JPMORGAN CHASE BANK, N.A.

C/O JPMORGAN TREASURY SERVICES

ATTENTION: STANDBY LETTER OF CREDIT DEPARTMENT, 4TH FLOOR

10420 HIGHLAND MANOR DRIVE

TAMPA, FLORIDA 33610

CUSTOMER INQUIRY NUMBER IS 1-800-634-1969 CHOOSE OPTION 1. CUSTOMER INQUIRY
E-MAIL ADDRESS IS: GTS.CLIENT.SERVICES@JPMCHASE.COM. PLEASE HAVE OUR REFERENCE
NUMBER AVAILABLE WHEN YOU CONTACT US.

WE HEREBY AGREE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED.

THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DRAFTS REQUIRED.

THIS IRREVOCABLE STANDBY LETTER OF CREDIT SHALL BE SUBJECT TO THE INTERNATIONAL
STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 590.

THIS LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

 

/s/ HENRY AVELINO

AUTHORIZED SIGNATURE HENRY AVELINO ASSISTANT VICE PRESIDENT

 

153731 Lashonda R. Wilson   Page 3 of 3